DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-4 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 requires the empty area is shaped to form a point connection.  This feature of the claimed invention is insolubly ambiguous because an empty portion would be expected to define a void or something similar.  In the context of the claimed invention, it’s unclear how the empty space also defines an electrical connection.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.  Applicant is encouraged to use more structurally descriptive language to clarify the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uematsu et al. (U.S. Patent No. 6,323,415).
	With respect to claim 1, Examiner notes the statement “turns said flat flexible panel (24) to be domed, thereby said photovoltaic module (10) is attachable to a domed panel (32)” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the module.  Any module meeting the structural requirements of the claimed invention is capable of the same use absent evidence to the contrary.
	Uematsu teaches a photovoltaic module (Figures 28A and 28C) comprising a plurality of photovoltaic areas (4) deployed on a flat flexible panel (3) and a plurality of areas being empty (portion of panel not covered by photovoltaic area), while the flexible panel is flat, wherein the empty areas are disposed adjacent the photovoltaic areas.  Figures 28A and 28C and Col. 26, Line 15 and Col. 26, Line 53 to Col. 27, Line 5.  Furthermore, as seen in Figures 28A and 28C, when the flexible panel is folded, the ends of the adjacent photovoltaic areas are drawn together in relation to one another.  Figure 28C.  Finally, Uematsu teaches the flexible panel is used to cover a curved surface, meaning it is capable of be domed to be attachable to a domed panel within the scope of the claimed invention.  Col. 26, Lines 1-5.
claim 3, Uematsu teaches, as seen in Figures 28A and 28C, the empty areas disposed between adjacent photovoltaic areas are shaped to form point connections in the form of rectangular-like shapes that define a physical connection area between adjacent photovoltaic areas one to the other.  Figures 28A and 28C.
	With respect to claim 4, Examiner notes the statement “for powering an electric appliance comprising a domed panel roof” is a statement of intended use that does not further limit the claimed invention.  The cited statement recites a function performed by the module.  Any module meeting the requirements of the claimed invention is capable of the same use absent evidence to the contrary.
	Uematsu, as explained above, teaches a module performing a light to electricity conversion function, meaning it is capable of powering an electronic appliance comprising a domed panel roof within the scope of the claimed invention.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (U.S. Patent No. 6,323,415) in view of Dippel et al. (U.S. Patent No. 5,212,916).
With respect to claim 2, Uematsu teaches the photovoltaic module but is silent as to any wiring extending between adjacent photovoltaic areas.
However, Dippel, which deals with photovoltaic modules, teaches wiring (48) extending between adjacent photovoltaic areas (30) and disposed between the adjacent photovoltaic areas.  Figure 10 and Col. 5, Lines 29-34.  Dippel teaches the wiring electrically connects the adjacent photovoltaic areas.  Col. 5, Lines 29-34.
Therefore, it would be obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to dispose wiring between the adjacent photovoltaic cells because Dippel teaches doing so electrically interconnects the photovoltaic cells with one another.  Finally, regarding the placement of the wiring, the positioning of the wiring within in area would be a non-empty space, meaning the wiring is not disposed is an empty space within the scope of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796